PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 						:	
Abel et al.							:
Application No.: 15/239,122					:    ON PETITION
Filed: August 17, 2016						:
				                          Attorney Docket No.  7391794.00017	

This is a decision on the “Petition to Withdraw Holding of Abandonment, and in the Alternative, to Revive Based on Unintentional Delay” filed on October 27, 2020. 

The petition under 37 CFR 1.181(a) to withdraw the holding of abandonment is granted.

The petition under 37 CFR 1.137(a) is dismissed as unnecessary as the holding of abandonment is withdrawn pursuant to 37 CFR 1.181.

A review of the application file history reveals that a final Office action was mailed on September 30, 2019, setting a shortened statutory period for reply of three months from its mailing date.  Extensions of time were available pursuant to 37 CFR 1.136(a).  On March 30, 2020, applicant filed a Notice of Appeal, with an extension of time under 37 CFR 1.136(a) within the third month.  On October 6, 2020, a Notice of Abandonment was mailed indicating that the application was abandoned for failure to file a timely reply to the September 30, 2019, final Office action.

A review of the application file reveals that a final Office action was mailed on September 30, 2019, setting a shortened statutory period for reply of three months from its mailing date.  In response, on March 30, 2020, applicant filed a Notice of Appeal and fee, along with request for an extension of time within the third month.  It is noted that filing of the Notice of Appeal tolled the period for reply set by the final Office action.  The period in which to file an appeal brief, or other appropriate paper, is determined from the filing date of the Notice of Appeal, not the period for reply set by the action from which the appeal was taken.  Further to this point, it is noted that Section 1205.01 of the Manual of Patent Examining Procedure (MPEP) provides, in pertinent part, that:

37 CFR 41.37(a) does not permit the brief to be filed within the time allowed for reply to the action from which the appeal was taken even if such time is later. Once appellant timely files a notice of appeal in compliance with 37 CFR 41.31, the time period for reply set forth in the last Office action is tolled and is no longer relevant for the time period for filing an appeal brief. For example, if appellant filed a notice of appeal within one month from the mailing of a final Office action which sets forth a 3-month shortened statutory period for reply, and then the appellant filed an appeal brief after 2 months from the filing date of the notice of appeal, a petition for an extension of time for one month would be required, even if the brief was filed but within three (3) months from the mailing of the final action. Similarly, if the appellant files a request for continued examination (RCE) under 37 CFR 1.114, instead of an appeal brief, after two (2) months from the filing date of the notice of appeal a petition for an extension of time would be required, even if the RCE was filed within three (3) months from the mailing of the final action. 

This 2-month time period for a patent application may be extended under 37 CFR 1.136(a), and if 37 CFR 1.136(a) is not available, under 37 CFR 1.136(b) for extraordinary circumstances. In an ex parte reexamination proceeding, the time period can be extended only under the provisions of 37 CFR 1.550(c). See also MPEP § 2274. 

In the event that the appellant finds that they are unable to file a brief within the time period allotted by the rule, they may file a petition for extension of time under 37 CFR 1.136(a) with the appropriate fee. Additional time in excess of 5 months will not be granted unless extraordinary circumstances are involved under 37 CFR 1.136(b). Where a proper petition for extension of time is filed, the new due date is computed from the receipt date of the notice of appeal, as opposed to the original due date. For example, if a notice of appeal’s receipt date is December 30, the appeal brief would be due on the following February 28 (or 29, if it is a leap year), if not a Saturday, Sunday or federal holiday. If the period for filing an appeal brief is extended by one month the appeal brief would be due on March 30, if not a Saturday, Sunday, or federal holiday. 

The above-cited section of the MPEP makes clear that the period in which to file an appeal brief, or other appropriate paper, is two months from the date of filing of the Notice of Appeal and is extendable up to five additional months after the two months given.  The record reflects that a Request for Continued Examination and amendment were filed on September 30, 2020, with a request for extension of time under 37 CFR 1.136(a) within the fourth month. The record demonstrates that a timely and proper paper was filed after the filing of the Notice of Appeal on March 30, 2020. Based on the aforementioned, the petition is granted and the holding of abandonment is withdrawn, accordingly.  

The application file is being directed to Technology Center, GAU 2876 for further processing in view of the Request for Continued Examination under 37 CFR 1.114, amendment, and fee under 37 CFR 1.117(e) and request for an extension of time within the fourth month filed on September 30, 2020.

Further inquires regarding this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to the Technology Center.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET